Mr. Chief Justice Walker delivered the opinion of the Court: This controversy grows out of a loss of money by the failure of E. I. Tinkham & Go’s bank. Plaintiff in error contends that the moneys deposited in the bank belonged to defendant in error, whilst he contends, that it was the property of E. Stewart & Co. It appears that the parties to this bill were partners, and by mutual agreement, the funds of the firm were deposited with E. I. Tinkham & Co., in the name and on the account of defendant in error. He already having an account with these bankers, it was supposed to be more convenient and preferable to opening an account with them in the name of the firm. It appears, that at one time the firm had thus deposited as much as $5,109.33. But afterwards defendant in error drew out on his check, $2,025, which was applied to the payment of a note given by him, to Meadowcraft, and other sums, as he alleges to pay debts of the firm, leaving still on deposit $2,114 belonging to the firm. Their book-keeper testifies, that defendant in error advanced much the largest portion of the capital. That the business of the firm had ceased and was closed, except a few small articles of joint property remained. That plaintiff in error was entitled to $935.45 as his share of the money on deposit, and the remainder belonged to defendant in error. It is insisted that inasmuch as the deposit account of the firm moneys was kept in the name of defendant in error, that it amounted to an appropriation of the whole sum to his use, and that he must sustain the loss, and account to plaintiff in error for his portion of the funds. The evidence shows that it was so kept as a matter of convenience by agreement of the parties. And it appears that the funds were not exclusively under the control of defendant in error, as plaintiff in error procured checks at all times when he desired, and thus drew out and used funds in the business of the firm. And after bank paper began to depreciate, he was on several occasions consulted as to what he preferred should be done with the funds, when he uniformly gave it as his opinion, that they should be permitted to remain in E. I. Tinkham & Co’s bank, where they were deposited. He also in speaking of the business of the firm after the bank failed, stated that it had lost on depreciated bank paper. And the record shows no other loss, and that it refers to this loss, seems to be clear. It was likewise insisted, that the charge of the whole $5,109.33 to defendant in error, appearing upon the firm books, is evidence that he had appropriated the whole fund to his own use. It appears that this entry was made by the book-keeper for convenience, and as all parties, after it was made, understood the money on deposit to belong to the firm, we would not be warranted in the conclusion that it was appropriated to the use of defendant in error. It was an entry of the book-keeper made simply to indicate in which partner’s hands the funds were. Although the defendant in error drew out the larger portion of this money, it fails to appear what portion was for his individual use. One note of five hundred dollars was given in the firm name to Meadowcraft, and was paid out of these funds. Again, it does not appear how much capital defendant in error was to put into the firm. It appears that plaintiff in error put in only seven hundred dollars, and we are not informed whether any portion of the sum put in by defendant in error was loaned to the firm. It appears, however, that a portion of the funds was taken from his wood and coal business, which would seem to indicate that it must have been loaned; and if so, he had the right to- withdraw it from the firm when he chose. If the firm was in debt, he had the right to pay the debts out of the fund belonging to the firm. But even suppose that all of this $5,109.33 belonged to the firm, and there had been no debts owing by the firm, either to defendant in error or others, was he justified in drawing out these funds ? If it was all firm money, he strictly would not, but would be liable to refund it to the firm. But suppose that were done, how could it benefit plaintiff in error ? As partners, unless otherwise agreed, they would share equally in both profits and losses. Thus we have seen that the firm loss by the failure of E. I. Tinkham & Co. was $2,114, half of which would have to be borne by plaintiff in error, and the other half by defendant in error. One half of this loss would be greater than all of the funds he would be entitled to receive, even if the debt was collected of E. I. Tinkham & Co. So to require defendant in error to return the money to the firm, would avail nothing, as it would all be returned to him on an accounting between the partners. For these reasons we are of the opinion that the judgment of the court below must be affirmed. Judgment affirmed.